328 F.2d 314
64-1 USTC  P 9302
UNITED STATES of America, Appellant,v.Joseph W. DROWN, Appellee.
No. 18264.
United States Court of Appeals Ninth Circuit.
March 3, 1964.

Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, and William A. Friedlander, Attys., Dept. of Justice, Washington, D.C.; Francis C. Whelan, U.S. Atty., Thomas H. McPeters, Asst. U.S. Atty., and Loyal E. Keir, Asst. U.S. Atty., Chief, Tax Section, Los Angeles, Cal., for appellant.
Witter & Harpole, and Myron E. Harpole, Los Angeles, Cal., for appellee.
Before BARNES, HAMLEY and BROWNING, Circuit Judges.
PER CURIAM:


1
The judgment is reversed and the cause is remanded for reconsideration in the light of Whipple v. Comm'r of Internal Revenue, 373 U.S. 193, 83 S. Ct. 118, 10 L. Ed. 2d 288, decided after entry of the judgment herein, and for entry of new findings of fact directed specifically to theories of recovery still available to appellee under that decision, and urged by him.  The court may in its discretion, receive additional evidence in the remanded proceedings.